Citation Nr: 1117740	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  02-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to July 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2004, August 2005, and November 2007 this matter was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on her part is required.


REMAND

In the November 2007 Board remand, the RO was instructed to send the Veteran appropriate stressor notification in accordance with the provisions of M21-1, Part III, § 5.14, "PTSD Claims Based on Personal Assault".  She was to be notified that a personal assault in service may be corroborated by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(4) (previously 38 C.F.R. § 3.304(f)(3)); specific examples were to be included.  A January 2008 notification letter referred to an "attached 38 C.F.R. § 3.304(f)(3)".  Additionally, the Veteran was to be examined by a psychiatrist to determine the nature and likely etiology of her psychiatric disability.  There is no indication that the Veteran was afforded a psychiatric VA evaluation.

The Veteran alleges that she was sexually harassed and assaulted by superiors in the military, including a First Sergeant, throughout her assigned to her unit, and that this brought recollections of a childhood rape (at age 13).  She has also related (see August 2010 stressor statement) that a fellow soldier (Sergeant [redacted]) killed his wife while they were stationed in Germany, and then started writing to her (causing distress).  She further reported that her former husband Sergeant [redacted] attempted suicide by stabbing himself.  Finally, she reported that in April 1980 "a Sergeant [redacted] of HHC 440th Signal tried to force his self on me.  He did not succeed but was brought up on charges for raping a fellow female soldier."  Some of these alleged stressor events appear to be eminently capable of (at least) partial corroboration (e.g., that the person alleged to have attempted a sexual assault in April 1980 was charged with raping another soldier).  The Veteran was seen with complaints of depression/anxiety during service in 1980, and postservice treatment records reflect diagnoses of PTSD, major depressive disorder and bipolar disorder.  

Furthermore, the November 2007 remand noted (see p. 2, last paragraph) that the Veteran's new designated representative had requested that the Veteran's entire service personnel file be secured; it was noted that the record contained personnel records pertaining to unit .assignments, but not those pertaining to demotions, and any pertaining to behavioral changes and/or military discipline.  The Board noted that the service personnel records were constructively of record, and the remand instructions (p. 3., last paragraph) ordered the RO to undertake any further development indicated.  The record does not reflect any attempt to secure the Veteran's entire service personnel file.   

Because action ordered in the Board's November 2007 Remand was not completed in its entirety, this matter must be remanded, once again, for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following:

1. In accordance with the provisions of M21-1, Part III, § 5.14, "PTSD Claims Based on Personal Assault", the RO should again send the Veteran an appropriate stressor development letter.  The Veteran should be notified that a personal assault in service may be corroborated by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(4).  All specific examples of alternative sources of evidence listed in section 3.304(f)(4) must be included in the notification to the Veteran, and she should have a full opportunity to respond/submit additional evidence.

2. The RO should undertake any further development action (for corroborating evidence of stressor events in service) indicated and then (after exhaustive development is completed) make a determination (for the record) as to whether there is any credible supporting evidence that the Veteran was subjected to a sexual assault stressor event in service.  The development must include securing for the record complete copies of the Veteran's entire service personnel file.  The RO should then review the record and determine whether or not there is any credible supporting evidence that the Veteran was exposed to any other stressor event in service.

3. Whether or not she responds to the notification letter, the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine whether she has an acquired  psychiatric disorder that is related to her service.  If the RO determines that an alleged stressor event is corroborated by credible evidence, the examiner should be advised of what stressor event in service is corroborated (and which, if any, are not).  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran and review of her pertinent medical history, the examiner should:

(a)  identify (by psychiatric diagnosis) all chronic acquired psychiatric disorders found, and 
(b) as to each diagnosed entity opine whether it is at least as likely as not (50% or greater probability) that such diagnosis is related to the Veteran's service.  The opinion must specifically address whether or not the Veteran has PTSD (under DSM-IV criteria) based on a corroborated stressor event in service.  If PTSD is diagnosed, the examiner should identify the corroborated stressor event and symptoms that support the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.

The examiner must explain the rationale for all opinions.

4.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

